The decision to be given by this Court steers clear of the objection raised from the cases cited. The question here is, not whether the father shall be sworn to impeach a writing he has signed and delivered, but whether his confession may be given in evidence to affect a third person, his son. A man's confession may be given in evidence to affect himself, but cannot to affect any other person. That evidence, were it allowed, would affect the plaintiff, and not the father, who does not pretend to any (398) interest in the negroes. Therefore, it cannot be received. It would be of dangerous consequence to allow such after declaration of a man who had passed property by the proper legal ceremonies; he might always overturn his conveyances.
The evidence was rejected.
See Bell v. Hill, ante, 72.
Cited: Dozier v. Dozier, 21 N.C. 100; Headen v. Womack, 88 N.C. 471. *Page 310